Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of:

Joel Fass, DATE: December 30, 1994

Petitioner,

- Veo Docket No. C-94-388
Decision No. CR349

The Inspector General.

DECISION

By letter dated May 13, 1994, Joel Fass, the Petitioner
herein, was notified by the Inspector General (I.G.) of
the U.S. Department of Health & Human Services (HHS),
that it had been decided to exclude him for a period of
three years from participation in the Medicare program
and from participation in the State health care programs
described in section 1128(h) of the Social Security Act
(Act), which are referred to herein as "Medicaid." The
reason given for this action was that Petitioner had been
convicted in a State court of grand larceny in the fourth
degree. The I.G. concluded that Petitioner's crime
amounted to an offense involving fraud and/or other
financial misconduct in connection with the delivery of
health care and merited exclusion pursuant to section
1128(b) (1) of the Act.

Petitioner filed a timely request for review of the
I.G.'s action by an administrative law judge (ALJ) of the
Departmental Appeals Board (DAB).

I determined that there were no facts of decisional
significance genuinely in dispute, and that the only
matters to be decided in this case were the legal
implications of the undisputed facts. In the absence of
objection, I, therefore, have decided the case on the
basis of the parties' briefs and exhibits.

42 C.F.R. § 1005.4(b) (12) (1992).
2

I find no reason to disturb the I.G.'s determination to
exclude Petitioner from participation in the Medicare and
Medicaid programs for a period of three years.

FINDINGS OF FACT AND CONCLUSIONS OF LAW

1. During the period relevant to this case, Petitioner
was employed at Brookhaven Memorial Hospital (the
"Hospital"), located on Long Island, in the State of New
York. I.G. Ex. 2.

2. At the same time he was employed by the Hospital,
Petitioner was also a part owner and corporate officer of
Brookhaven Clinical Laboratories ("BCL"), located on Long
Island, in the State of New York. I.G. Br. 2.?

3. New York charged Petitioner, by criminal information,
with grand larceny and receiving unlawful kickbacks from
a clinical laboratory. I.G. Ex. 1.

4. The criminal information alleged that Petitioner,
“acting as secretary and high managerial agent of
Brookhaven Clinical Laboratories, Inc.," collected
$104,366 in fees which should have been paid to the

1 The I.G. submitted six exhibits. I cite the
I.G.'s exhibits as "I.G. Ex(s). (number) at (page)." I
admit into evidence I.G. Exs. 1-6. The I.G. submitted a
motion and brief for summary disposition to which
Petitioner responded. I cite the I.G.'s brief for
summary disposition as "I.G. Br. at (page)." I cite
Petitioner's response as "P. Br. at (page)." In addition
to his response brief, Petitioner submitted a copy of the
motion to vacate his conviction which he filed in State
court. He submitted also a memorandum of law in support
of the motion, with accompanying affidavits. I have
marked Petitioner's exhibits in conformance with my Order
and Schedule for Filing Briefs and Documentary Evidence,
dated August 18, 1994. Thus, Petitioner's memorandum of
law in support of his motion to vacate his conviction is
now P. Ex. 1. Petitioner's notice of motion and
accompanying affirmation are now P. Ex. 2. Ex. A is now
P. Ex. 3; Ex. B is now P. Ex. 4; Ex. C is now P. Ex. 5;
and Ex. D is now P. Ex. 6. The I.G. also submitted a
reply to Petitioner's response, which I cite as "I.G. R.
Br. at (page)."

2 petitioner did not object to the I.G.'s
characterization of Petitioner's position at BCL.
3

Hospital for laboratory work performed for International
Clinical Labs (ICL). I1.G. Ex. 1.

5. The criminal information alleged that Petitioner
obtained the $104,366 by defrauding the Hospital. I.G.
Ex. 1.

6. Pursuant to a plea bargain, Petitioner pled guilty to
a reduced charge of grand larceny in the fourth degree, a
class E felony. I.G. Ex. 4.

7. %In his plea colloquy, Petitioner acknowledged that,
from June 1985 through August 1988, he had knowingly and
wrongfully received sums of money from ICL which were
payable to the Hospital and deposited these monies into
BCL accounts. He further acknowledged to the court that
he knew the monies in question were for tests that were
performed at the Hospital, by Hospital personnel, and not
by any employees of BCL. I.G. Ex. 4.

8. Petitioner was sentenced to 5 years probation and was
required to make restitution in the amount of $104,366.
A forfeiture of $203,181 was also ordered. I.G. Ex. 5.

9. Petitioner was convicted of a criminal offense.
Section 1128(i) (3) of the Act. FFCL 6- 8.

10. A criminal offense involving "the performance of
management or administrative services" is considered to
be "in connection with the delivery of any health care
item or service," within the meaning of section
1128(b)(1) of the Act. 42 C.F.R. § 1001.201(a) (1).

11. Petitioner was convicted of a criminal offense
relating to fraud or financial misconduct in connection
with the delivery of a health care item or service within
the meaning of section 1128(b)(1) of the Act. FFCL 9;
10.

12. Individuals convicted of offenses described in
section 1128(b)(1) of the Act are required to be excluded
for a period of three years, unless certain specified
aggravating or mitigating factors are present. 42 C.F.R.
§ 1001.201(b) .

13. Petitioner's criminal acts took place over a period
of three years and are an aggravating factor. I.G. Ex.
4; 42 C.F.R. § 1001.201(b) (2) (ii).

14. The I.G. was authorized to exclude Petitioner for a
period of at least three years. FFCL 11-13.
4

15. Petitioner may not collaterally attack the
circumstances of his conviction in this administrative
proceeding. 42 C.F.R. § 1001.2007(d).

16. Petitioner's allegations of inadequate counsel at
his State trial, or evidence submitted to prove that he
was not guilty of the criminal offense for which he was
convicted, are not relevant in this proceeding.

17. The permissible payment practices described at 42
C.F.R. § 1001.952 are inapplicable where, as here,
Petitioner's conviction relating to fraud authorizes his
exclusion under section 1128(b)(1) of the Act.

PETITIONER'S ARGUMENT

Petitioner does not deny that he pled guilty to grand
larceny in the fourth degree and agreed to make
restitution in the amount of $104,366. Petitioner's
principal argument, based on his analysis of the law, is
that his conviction fails to support a permissive
exclusion under section 1128(b)(1) of the Act.

Petitioner argues that his grand larceny conviction was
not connected with the delivery of a health care item or
service, since an alleged failure to remit the money owed
to a hospital for laboratory tests did not directly
impact on the provision of health care services. P. Br.
at 5. Petitioner contends that his actions were too
attenuated and remote from actual health care delivery to
be encompassed by section 1128(b)(1). Ida. Petitioner
contends also that the criminal offense of which he was
convicted does not relate to "fraud, theft, embezzlement,
breach of fiduciary responsibility, or other financial
misconduct," within the meaning of section 1128(b)(1) of
the Act. P. Br. at 6. Moreover, Petitioner contended in
his request for a hearing that certain mitigating factors
existed which justified reducing his period of exclusion.
Petitioner argued also that his conduct could not serve
as the basis for an exclusion because his criminal
offense fell within the exceptions listed at 42 C.F.R. §
1001.952. Request for a Hearing, July 7, 1994.

Petitioner contends further that he received inadequate
assistance of counsel since the attorney who represented
him also represented his co-defendants with whom he had
conflicting interests. P. Br. at 8. Petitioner alleges
that his attorney did not explain to him the benefits of
cooperating with the authorities against the other co-
defendants or of consulting his own attorney. P. Br. at
“9-10. Petitioner asserts that his attorney did not
advise him of the collateral consequences of his guilty
5

plea. P. Br at 10. Petitioner argues that due to the
ineffective assistance of his counsel, he has filed a
motion to have his conviction vacated. Finally,
Petitioner requests that these proceedings be stayed
until a ruling is issued on this motion. Id.

DISCUSSION
I. Petitioner was properly excluded under section

1128(b) (1) of the Act.

Pursuant to section 1128(b)(1), the I.G. may exclude any
individual or entity convicted under federal or State law
of a criminal offense relating to fraud, theft,
embezzlement, breach of fiduciary responsibility, or
other financial misconduct, in connection with the
delivery of health care items or services, including the
performance of management or administrative services
relating to the delivery of health care. 42 C.F.R. §
1001.201(a) (1).

I find that Petitioner was convicted of a criminal
offense as defined by section 1128(i)(3) of the Act.
Petitioner entered a guilty plea, the court questioned
him to ensure its validity, and then imposed a sentence.
This is sufficient to constitute a conviction for
purposes of imposing an exclusion under the Act. I find
also that Petitioner's conviction satisfies the criteria
of section 1128(b)(1) of the Act. Specifically,
Petitioner's conviction was for an offense: (1) in
connection with the delivery of a health care item or
service; and (2) related to fraud, theft, embezzlement,
breach of fiduciary responsibility, or other financial
misconduct.

The determination of whether Petitioner's conviction fits
within the language of section 1128(b)(1) requires an
examination of: (1) the criminal offense for which
Petitioner was convicted; and (2) the actions which
formed the basis for the conviction. See Charles W.

Whee an ‘oan K. Todd, DAB 1123 (1990); Francis
Craven, DAB CR143 (1991). Petitioner was convicted of
grand larceny in the fourth degree due to his involvement
in a scheme to defraud the Hospital of $104,366. While
the criminal offense of grand larceny in the fourth
degree does not necessarily relate to the delivery of a
health care item or service, the conduct which led to
Petitioner's conviction plainly related to health care
items and services.
6

Petitioner, an employee of the Hospital, participated in
a scheme with two other owners of BCL by which he billed
one of BCL's clients (ICL) for work that was done by the
Hospital, and not by BCL. As a result of Petitioner's
and the other co-defendants' actions, the Hospital was
defrauded of $104,366. This conduct related to the
delivery of health care items and services in two
respects. First, the scheme involved billing for
clinical laboratory services, which are health care
services. Second, the Hospital was in the business of
providing health care, and Petitioner's criminal
enterprise may have affected the Hospital's ability to
deliver health care services by depriving the Hospital of
funds.’ Criminal acts directed at a health care
provider's administration or financial management will
necessarily be indirect, but nevertheless, can have a
very marked effect on the provision of care, thus meeting
the requirements of the Act.

Petitioner argues that his conviction does not fall
within section 1128(b)(1) of the Act because it is too
attenuated and remote from actual health care delivery.
However, the regulations, as well as administrative law
judge decisions, demonstrate that section 1128(b) (1) does
not require that Petitioner's crime involve the direct or
immediate manipulation of items or services. The
regulations clearly contemplate that administrative
services may satisfy the statutory criteria. 42 C.F.R. §
1001.201(a)(1). In addition, DAB precedent has
established that even false entries in a hospital's
accounting records are deemed to be “in connection with
the delivery of a health care item or service," within
the meaning of the Act. Frank Haney, DAB CR81 (1990).
Because Petitioner's fraudulent scheme deprived the
Hospital of compensation for laboratory services, the
criminal activity for which Petitioner was convicted, was

3 Petitioner asserts that the Hospital was not
deprived of money or services because a co-owner of BCL,
one of Petitioner's co-defendants, was also a contracted
manager of the Hospital's laboratory and must have
authorized Petitioner to use his time or the lab's
services in connection with outside work. This argument
lacks any merit since it fails to address the fact that
the Hospital was not paid anything for the work which was
done using its equipment and perhaps other hospital
services. In any event, such an argument is a challenge
to the circumstances surrounding Petitioner's conviction,
and is therefore irrelevant, as explained in section III
of this decision.
7

committed in connection with the delivery of health care
items and services.

Furthermore, Petitioner's misappropriation by fraud or
trick of $104,366 clearly satisfies the other criterion
of section 1128(b)(1) -- that the crime upon which the
exclusion is predicated, involve fraud or other financial
misconduct. Petitioner argues that the I.G. has failed
to establish that his criminal offense was a crime
involving fraud. I disagree. Petitioner pled guilty to
larceny, as charged in the criminal information. I.G.
Ex. 2; I.G. Ex. 4. By pleading guilty, Petitioner
admitted that he committed the acts charged.
Specifically, he admitted that he obtained the $104,366
by defrauding the Hospital. Therefore, Petitioner's
conviction was related to fraud. Petitioner sought to
prove that ICL, the party from whom he wrongfully
received the compensation due the Hospital, was not
misled by his actions. Any such proof is irrelevant,
since Petitioner was convicted of defrauding the
Hospital.

II. ‘he ions re ti ude:
eriod eas’ a Ss.

The regulations set forth the sole factors which an ALJ
may consider in determining the appropriate length of an
exclusion. In the case of an exclusion under section
1128(b) (1) of the Act, the governing regulation, 42
C.F.R. § 1001.201(b), provides that an exclusion imposed
under 1128(b)(1) of the Act must be for a period of three
years unless specified aggravating or mitigating factors
are present.

In this case, Petitioner was excluded for three years,
despite the presence of an aggravating factor justifying
the imposition of a lengthier exclusion. The regulation,
at 42 C.F.R. § 1001.201(b) (2) (ii), provides that it is an
aggravating factor if the conduct which led to the
conviction were committed over a period of one year or
more. The I.G. alleges, and Petitioner does not deny,
that the acts that resulted in Petitioner's conviction
occurred over a three year period from June 1985 through
August 1988. Since Petitioner's scheme occurred over a
period of one year or more, the I.G. had the discretion
to exclude Petitioner for more than three years.

Petitioner argued in his request for a hearing that his
three-year exclusion should be reduced due to the
presence of mitigating factors. Petitioner did not,
however, cite any of the mitigating factors listed at 42
C.F.R. § 1001.201(b) (3). It is Petitioner's burden to
8

prove the existence of mitigating factors. James H.
Holmes, DAB CR270 (1993). Since Petitioner has not met
this burden, I find that there are no mitigating factors
present here.

Since the I.G. was justified in excluding Petitioner for
more than three years due to the existence of an
aggravating factor, and because there are no mitigating
factors present, I find that the I.G.'s imposition of a
three year exclusion is reasonable.

III. Petitioner may not collaterally attack the
circumsta: is c i ed .

Petitioner argues, in essence, that he was improperly
excluded because his conviction is invalid due to
ineffective assistance of counsel. Petitioner asserts
that, due to his attorney's poor advice, his guilty plea
and his conviction are both invalid. Petitioner contends
that his attorney represented his co-defendants, as well
as himself, and did not advise him of his right to
cooperate with the authorities against these co-
defendants. Petitioner argues that his attorney failed
to alert him to the danger of this conflict of interest
and of the need for Petitioner to hire his own attorney.
In addition, Petitioner argues that his attorney did not
advise him of the collateral consequences of his plea.

The applicable regulations provide that "{w]hen the
exclusion is based on the existence of a conviction,

«+ . . the basis for the underlying determination is not
reviewable and the individual or entity may not
collaterally attack the underlying determination, either
on substantive or procedural grounds." 42 C.F.R. §
1001.2007(d). Thus, Petitioner may not argue either the
merits of his criminal case or the ineffectiveness of his
attorney's advice in this forum. An appellate panel of
the DAB discussed the reasoning for this rule, in regards
to a mandatory exclusion taken under section 1128 (a) (2)
of the Act, in Peter J. Edmonson, DAB 1330 (1992). The
appellate held:

It is the fact of the conviction which causes the
exclusion. The law does not permit the Secretary
to look behind the conviction. Instead, Congress
intended the Secretary to exclude potentially
untrustworthy individuals or entities based on
criminal convictions. This provides protection
for federally funded programs and their
beneficiaries and recipients, without expending
program resources to duplicate existing criminal
processes.
9

This reasoning applies in the case of exclusions taken
under section 1128(b) as well.

In addition, I must reject Petitioner's request to stay
these proceedings until a decision is rendered on his
motion to vacate the underlying conviction. If
Petitioner wished to stay these proceedings, he should
have made this request at the prehearing conference. In
any event, a stay in this proceeding would have no effect
upon the I.G.'s exclusion, since the exclusion is already
in effect and an ALJ does not have the authority to
review the I.G.'s discretion in this regard. 42 C.F.R. §
1005.4(c)(5). Moreover, the regulations provide that if
an individual's conviction is vacated or overturned, the
individual will be reinstated into the Medicare program
retroactive to the effective date of the exclusion. 42
C.F.R: § 1001.3005(a) (1).

Iv. it Ke esc: d_at -F
1 -9 n 1 e to Petitioner's exc. n
tl t. 2: ct.

In Petitioner's request for a hearing, Petitioner alleged
that he was exempt from exclusion since the actions
leading up to his conviction were the type of payment
practices described at 42 C.F.R. § 1001.952. Section
1001.952 lists various exemptions from exclusions imposed
under section 1128B of the Act. Since the basis for
Petitioner's exclusion was his conviction for fraud in
connection with the delivery of an item or service under
section 1128(b)(1) of the Act, these exemptions do not
apply in this case.

CONCLUSION

Section 1128(b)(1) of the Act permits the Secretary of
HHS, in the exercise of her discretion, to exclude any
individual from participation in the Medicare and
Medicaid programs who has been convicted of a criminal
offense relating to fraud, theft, embezzlement, or other
financial misconduct, in connection with the delivery of
a health care item or service. There is no indication
that the Secretary's discretion was misused in this case.

/s/

Joseph K. Riotto
Administrative Law Judge
